Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
	Applicant’s arguments, filed 5/2/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
		 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5-10, 21-23, 26 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard.  Franke teaches a method of treating epileptic seizures comprising once-a-day administration of an oxcarbazepine formulation (abstract; paragraphs 2, 6, and 32-99).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydro-carbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).   Franke teaches that the ranges of 600 mg and 60-95 wt% oxcarbazepine of the formulation are an effective amount for treating seizures, including generalized tonic-clonic seizures (paragraphs 32-37, 74-82, and 99; claim 18).  
Franke fails to teach a formulation comprising a homogeneous matrix comprising oxcarbazepine, a matrix-forming polymer, and at least one agent that enhances the solubility of oxcarbazepine, as set forth in claim 1. 
Howard teaches a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The formulation comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature; a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-forming polymer) or polyvinyl pyrrolidone (a matrix-forming polymer); hydroxypropyl methyl cellulose (at least one agent that enhances the solubility of oxcarbazepine other than polyvinyl pyrrolidone; a complexing agent); and an alginic acid polymer (a release promoting agent; an enteric polymer; a complexing agent; a pH modifying agent; a polymer having pH dependent solubility) (col 1, line 60 to col 4, line 14; col 9, lines 29-30; claims 1, 10-11, and 20).  The formulation may be tableted (Examples; Claim 5).  The ingredients are in the form of a homogeneous mixture (col 5, lines 7-19).    This meets the present claims, with the exception that Howard does not specify that the medicament of basic nature may be oxcarbazepine.  The active agent is present from 20 to 70 wt% of the formulation (claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation thus made will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.   It would have been further obvious to optimize the amount of oxcarbazepine in the formulation to improve the efficacy of the formulation.  In this way, one would find the instant range of 60% by weight of the controlled-release formulation through routine experimentation.   The prior art give sufficient guidance to this end as Franke teaches an active agent range of 60-95 wt% of the formulation, and Howard teaches an active agent range of 20 to 70 wt% of the formulation, both prior art ranges overlap with the instant rage of 60% oxcarbazepine by weight of the controlled-release formulation. It would have been further obvious to use the formulation of modified Franke and Howard to treat tonic-clonic seizures, as Franke teaches that oxcarbazepine is an agent effective to treat tonic-clonic seizures.  Regarding the steady-state Cmax levels of claim 2, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, as Franke teaches that undesired rapid increase of the plasma level of the monohydroxy derivative of oxcarbazepine causes undesired side effects.   In the course of reducing undesired side effects, the artisan would find a steady-state Cmax level of the monohydroxy derivative of oxcarbazepine in the range of about 6 micrograms/ml to about 10 micrograms/ml and the range of about 2 micrograms/ml to about 5 micrograms/ml through routine experimentation.  Regarding claims 9-10, there are only two categories of people: adult and child.  As there are only two categories of people, adult or child, it would have been obvious to try either, as both adults and children suffer from seizures.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.


Claims 1-2, 5-10, 21-23, 26 and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard in further view of US 20040197402 to Sehgal.  The relevant portions of Franke and Howard are given above.
Franke and Howard fail to teach at least one agent that enhances the solubility of oxcarbazepine according to claims 30-32.
Sehgal is directed towards dosage forms of oxcarbazepine for oral administration and to the process for the preparation of such dosage forms (paragraph 1).  Sehgal teaches incorporation of wetting agents such as anionic or cationic (ionic) surface active agents, wherein the anionic surface active agent may be sodium lauryl sulfate to prepare a homogeneous tablet (claim 18).   The wetting agent improves the bioavailability of the oxcarbazepine (paragraph 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a wetting agent, such as an ionic surface active agent, for example, sodium lauryl sulfate, into the formulation of modified Franke and Howard.  The motivation for this is that Sehgal teaches that such wetting agents improve the bioavailability of oxcarbazepine. 

Response to Arguments
Applicant argues that there is no evidence that the HPMC’s of Howard would be capable of enhancing the solubility of oxcarbazepine as the present claims require.  Applicant argues that the references do not teach a surface active agent of claims 30-31, nor a solubility enhancing agent within the scope of 32.  Applicant argues that Table 3 of the specification establishes that representative surfactants exhibit unexpected success in achieving solubility enhancement of oxcarbazepine, which is practically insoluble in water.   As Franke’s formulation already delivers Franke’s plasma ranges, then there would be no reason to modify Franke’s formulation based on Howard.  Applicant argues that the Kiser Declaration explains why a person of ordinary skill in the art would not have a reasonable expectation of success that seizures in humans could be treated with a  once-a-day formulation based on Franke in view of Howard, as no product was on the market at the time of Franke for a once-a-day treatment with oxcarbazepine.  Franke provides no data that seizures can be treated in humans with a modified release formulation comprising oxcarbazepine administered only one a day, although Franke does explain why once-a-day formulations are desirable.  As Franke does not provide data, there would be no reason to carry out Franke’s teachings of creating a once-a-day formulation.  Using Howards’ formulations in place of Franke’s would lead to an unknown impact on the release data and plasma concentration of Franke, the release data and plasma concentration of Franke is also unknown.  If there is no data in Franke, there is no reason to take Franke’s teachings at face value, and without data, the artisan would not believe the teachings of Franke.    The fact that Howard later references a theory of a more detailed explanation of how alginic acid accomplishes the result of controlled release of a drug with pH-dependent solubility in the GI tract in no way renders the operating principle Howard any less clear.   The artisan would limit Howard to only those compounds that display pH solubility changes in the environment of the GI tract, and exclude all other drugs that do not have this property. 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that that there is no evidence that HPMC is a complexing agent capable of enhancing the solubility of oxcarbazepine, the examiner’s response is that a composition cannot be separated from its properties.  Applicant’s claim of at least one agent that enhances the solubility of oxcarbazepine is chosen from the group consisting of complexing agents, and as HPMC is a complexing agent, it fairly reads on a complexing agent capable of enhancing the solubility of oxcarbazepine.   Regarding applicant’s argument that there would be no reason to modify Franke as Franke’s formulation already delivers Franke’s plasma ranges and thereby achieves once-a-day treatment of seizures, the examiner’s response is that there is a reason to modify Franke to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures.  The motivation for this is that the controlled-release oxcarbazepine formulation thus made will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.    Regarding applicant’s argument (1) that the cited combination of Franke in view of Howard fails to provide a reasonable expectation of success that seizures could be treated in humans with a once-a-day formulation of oxcarbazepine in the presently claimed methods, the examiner’s response is as follows.   Regarding the argument that no one ever obtained approval prior to 2012 for using a once-a-day treatment with oxcarbazepine, the examiner’s response is that the standard for obviousness is not whether or not a composition has been approved by the FDA, the standard for obviousness is what the prior art would have motivated the artisan to do with a reasonable expectation of success.  Regarding applicant’s argument that Franke provides no data to back up its teachings, the examiner’s response is that Franke does provide data at paragraphs 8-13.   Franke teaches that its compositions comprising oxcarbazepine can be used for the treatment of tonic-clonic seizures (paragraph 99; claim 18), and further that oxcarbazepine is an antileptic drug (paragraph 1).  The artisan would understand that oxcarbazepine (an antileptic drug; an anticonvulsant) can be used to treat seizures, as expressly taught by Franke.  Franke gives guidance that oxcarbazepine is converted in the body into the active metabolite  MHD (paragraph 2), and discloses detailed formulations (paragraphs 7 and 32-99) that provide a once-a-day delivery of oxcarbazepine with long-lasting MHD level in the plasma, per the data in paragraphs 8-13.   Regarding applicant’s argument that Howard's formulations in place of Franke's would have had an unknown impact on the release data and plasma concentrations obtained by Franke, which were not established in the first instance to actually be useful for reducing seizures in human patients suffering from seizures, let alone, successful in doing so with administration only once a day, the examiner’s response is that Franke does establish and provide data for its MHD plasma levels concentration at paragraphs 8-13.  Regarding applicant’s argument that neither reference suggests that it was possible to treat seizures in humans with a once daily formulation of oxcarbazepine, the examiner’s response is that Franke teaches that it is possible to treat seizures with a once daily formulation of oxcarbazepine. Franke teaches that its compositions comprising oxcarbazepine can be used for the treatment of tonic-clonic seizures (paragraph 99; claim 18), and further that oxcarbazepine is an antileptic drug (paragraph 1).  The artisan would understand that oxcarbazepine (an antileptic drug; an anticonvulsant) can be used to treat seizures, as expressly taught by Franke.  Franke gives guidance that oxcarbazepine is converted in the body into the active metabolite  MHD (paragraph 2), and discloses detailed formulations (paragraphs 7 and 32-99) that provide a once-a-day delivery of oxcarbazepine with long-lasting MHD level in the plasma, per the data in paragraphs 8-13.  Regarding applicant’s argument (2) that the cited combination of references fails to meet the limitations of the presently claimed invention relating to "(c) at least one agent that enhances the solubility of oxcarbazepine," the examiner’s response is that Howard meets this limitation in its teaching of a homogenous matrix comprising the components (b) hydroxmethyl cellulose (a matrix-forming polymer; a cellulosic polymer) or polyvinyl pyrrolidone (a matrix-forming polymer); and (c) hydroxypropyl methyl cellulose (at least one agent that enhances the solubility of oxcarbazepine other than polyvinyl pyrrolidone; a complexing agent).   The claims are directed to a homogeneous matrix comprising (a) an amount of oxcarbazepine effective for treating seizures, (b) a matrix-forming polymer, and (c) at least one agent that enhances the solubility of oxcarbazepine other than polyvinyl pyrrolidone.  Although polyvinyl pyrrolidone is excluded from being an embodiment of component (c), polyvinyl pyrrolidone is an explicitly claimed embodiment of component (b).  As the composition is a homogeneous matrix, it’s unclear to the examiner how the presence or absence of the compound is the patentable feature of the invention over Franke and Howard, as it is a claimed compound for incorporation into the homogenous matrix, provided it is mixed with at least one agent that enhances the solubility of oxcarbazepine other than polyvinyl pyrrolidone.  Applicant’s argument (3) that a person of ordinary skill in the art would not have combined Franke with Howard in the manner suggested because doing so would be inconsistent with the operating principle of Howard, is discussed below in the examiner’s response to the Declaration.   Turning to the Declaration, regarding Exhibits A-N, as a preliminary matter, if applicant would like these references considered in the record, they should be included in an IDS.  Regarding the argument that oxcarbazepine was not approved for treating seizures by administration once a day prior to Oct 19, 2012, the examiner’s response is that the standard for obviousness is not whether or not a composition has been approved by the FDA, the standard for obviousness is what the prior art would have motivated the artisan to do with a reasonable expectation of success.   In the present case, the artisan would have a reasonable expectation of success in combining Franke and Howard, as this will provide the advantage of increasing patient compliance with taking the medication on the schedule directed by their doctor for the reasons given above.  Regarding the argument that Franke only teaches Example 2, and does not provide data to back up its teachings regarding once-a-day administration of oxcarbazepine for the treatment of epileptic seizures, the examiner’s response is that Franke does provide data to back up its teachings at paragraphs 8-13.   Franke teaches that its compositions comprising oxcarbazepine can be used for the treatment of epileptic seizures (paragraphs, 1 and 32-99; claim 18).  The artisan would understand that oxcarbazepine (an antileptic drug; an anticonvulsant) can be used to treat seizures, as expressly taught by Franke.  Franke gives guidance that oxcarbazepine is converted in the body into the active metabolite MHD (paragraph 2), and discloses detailed formulations (paragraphs 7 and 32-99) that provide a once-a-day delivery of oxcarbazepine with long-lasting MHD level in the plasma, per the data in paragraphs 8-13. The artisan, in reading Howard, would understand that it teaches treatment of epileptic seizures comprising administering a once-a-day formulation of oxcarbazepine.   Regarding the argument that a person of ordinary skill in the art would have no idea what impact incorporating oxcarbazepine into the formulation of Howard would do to the in vitro release data of Franke, the examiner’s response is that the basis of the rejection is not to reproduce the in vitro release data of Franke, the basis of the rejection is that it would have been obvious to incorporate oxcarbazepine into the once-a-day formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures.  It is routine in the art to exchange active agents in known formulations that provide a desired characteristic.  The formulation of Howard provides the desired characteristic of providing once-a-day administration, as desired by Franke.  The once-a-day controlled-release formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, as desired by Franke, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.  Regarding the argument that one would not add a solubility enhancing agent to Howard’s formulation in the alternative to polyvinyl pyrrolidone, the examiner’s response is that component (c) of the claims is satisfied by the teaching in Howard of incorporation of hydroxypropyl methyl cellulose, which is a complexing agent and at least one agent that enhances the solubility of oxcarbazepine other than polyvinyl pyrrolidone.  Regarding the reference at paragraph 25 in the Declaration to an Advisory Action, the examiner notes that no Advisory Action has been issued in this case.  The Declaration argues that a person of ordinary skill in the art would not have combined Franke with Howard in the manner suggested because doing so would be inconsistent with the operating principle of Howard.  The examiner disagrees for the following reasons.  Regarding applicant’s argument that the exemplified anti-spasmodics disclosed by Howard are limited to drugs that are basic in the environment of the GI tract, the examiner’s response is that a reference is not limited to examples and preferred examples, but may be relied on for all that it teaches.  Regarding the argument that the ordinary artisan would limit the drugs that can be incorporated into the formulation of Howard to those drugs that are basic in the environment of the GI tract, the examiner’s response is that applicant is reading Howard more narrowly than the artisan would.  Although Howard is primarily directed towards basic medicaments, nowhere does it teach a definition that a basic medicament is limited to those medicaments that are basic in the GI tract, nor would the artisan understand from Howard that only medicaments that are basic in the GI tract may be used in the invention to prepare a one-a-day formulation.  Applicant’s arguments are predicated on the sentence in Howard that reads “[d]rug can diffuse more readily through the gel layer now and the ensuring increase in release rate from the matrix compensates for reducing driving force for dissolution at the elevated pH values, where solubility of a basic drug is lower” (col 2, lines 39-44).   The examiner maintains that this is a “theorized” (col 2, line 22) method of action of the way the formulation may work for certain basic active agents.  This is not a definition of what Howard means across the scope of “basic medicament.”    It is routine in the art to exchange active agents in formulations if there is motivation to do so.  This is the case here.  The once-a-day controlled-release formulation of modified Franke and Howard as set forth above will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


May 31, 2022